Title: From John Adams to Richard Cranch, 2 September 1755
From: Adams, John
To: Cranch, Richard


     
      Dear Sir
      Worcester, Sept. 2, 1755
     
     I promised to write you an account of the scituation of my mind. The natural strength of my facultys is quite insufficient for the task. Attend therefore to the invocation. Oh! thou goddess, Muse, or Whatever is thy name who inspired immortal Miltons pen with a confusion ten thousand times confounded, when describing Satan’s Voyage thro’ Chaos, help me in the same cragged strains, to sing things unattempted yet in prose or Rhime. When the nimble Hours have tack’led Apollo’s Coursers, and the gay Deity mounts the eastern sky, the gloomy Paedagogue arises, frowning and lowring, like a black Cloud begrimm’d with uncommon wrath to blast a devoted Land. When the destin’d time arrives, he enters upon action and as a haughty Monarch, ascends his Throne, The Paedagogue mounts his awful great Chair and dispenses right and Justice thro’ his whole empire. His obsequious subjects execute the imperial Mandates with chearfullness, and think it their high happiness to be employ’d in the service of the Emperor. Sometimes Paper, sometimes his penknife, now Birch, now Arithmetick, now a ferril, then A.B.C., then scolding, then flattering, then thwacking, calls for the Paedagogues attention. At length, his spirits all exhausted, down comes Paedagogue from his Throne and walks out in awful solemnity, thro’ a cringing multitude. In the afternoon he passes thro’ the same dreadful scenes, smokes his Pipe and goes to bed.
     Exit Muse.
     The scituation of the Town is quite pleasant, and the inhabitants (as far as I have had opportunity to know their Character) are a sociable, generous and hospitable people. But the school is indeed a school of affliction, a large number of little runtlings, just capable of lisping A.B.C. and troubling the Master. But Dr. Savil tells me for my comfort, “by Cultivating and pruning these tender Plants in the garden of Worcester, I shall make some of them, Plants of Renown and Cedars of Lebanon.” However this be, I am certain that keeping this school any length of Time would make a base weed and ignoble shrub of me.
     Pray write me, the first time you are at Leisure. A Letter from you sir would ballance the inquietude of schoolkeeping. Dr. Savil will packet it with his and convey it to me. When you see Friend Quincy, Conjure him by all the Muses to write me a Letter. Tell him that all the Conversation, I have had since I left Braintree, is dry disputes upon Politicks, and rural obscene witt. That therefore a Letter wrote with that Elegance of style, and delicacy of Humour, which Characterize all his performances, would come recommended with the additional Charms of Rarity and contribute more than any thing (except one from you) towards making a happy Being of me once more.—To tell you a secret, I dont know how to conclude neatly without invoking assistance but as truth has an higher place in your esteem than any ingenious conceit, I shall please you, as well as my self, most by subscribing myself your affectionate Friend,
     
      John Adams
     
    